 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11     ROBERT CISNEROS,                               Case No. 1:18-cv-00628-LJO-JDP
12                        Plaintiff,                  ORDER GRANTING DEFENDANTS’
                                                      MOTION FOR A STAY AND
13                        v.
                                                      DEFENDANTS’ REQUEST TO OPT OUT
14     MORENO, et al.,                                OF ALTERNATIVE DISPUTE
                                                      RESOLUTION
15                        Defendants.
                                                      ECF Nos. 20 and 23
16

17

18          Plaintiff Robert Cisneros is a state prisoner proceeding without counsel in this civil rights
19   action brought under 42 U.S.C. § 1983. On August 16, 2019, defendants filed a motion for
20   summary judgment, arguing that Cisneros failed to exhaust his administrative remedies before
21   filing this suit. ECF No. 19. On August 20, defendants filed a motion to stay discovery pending
22   resolution of the motion for summary judgment. ECF No. 20. And, on September 11, defendants
23   asked to be exempted from the court’s alternative dispute resolution program, citing the pending
24   motion for summary judgment. ECF No. 23.
25          Good cause having been shown, defendants’ motion and request are granted. The current
26   discovery and scheduling order is vacated, as is the order setting this case for alternative dispute
27   resolution and scheduling a settlement conference. See ECF Nos. 18 and 21. I will issue a new
28   scheduling order, if necessary, once the motion for summary judgment is decided.
                                                        1
 1
     IT IS SO ORDERED.
 2

 3
     Dated:     September 18, 2019
 4                                   UNITED STATES MAGISTRATE JUDGE
 5

 6

 7            No. 205.
 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                     2
